DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on November 18, 2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 12 is objected to because of the following informalities:  the claim should be amended in line 2 to recite “polymeric” to correct for spelling.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4, 6, 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falk (US 20140025004) in view of Sutton (US 20150151090) and in further view of Wong (US 6761696).
Regarding claim 1, Falk discloses a guide extension catheter for use with a guide catheter (guide extension catheter 100 in fig. 1B is capable of being used with a guide catheter, see guide catheter 10 in fig. 1A), the guide extension catheter comprising: 
an elongate tube member (distal sheath 104 in fig. 1B) defining a lumen (central lumen 116 in fig. 1C) and having an outer diameter smaller than a lumen of the guide catheter (the sheath 104 is capable of having a smaller outer diameter than a lumen of a guide catheter; paragraph 30 discloses the sheath is inserted into a guide catheter 10); and 
a push member eccentrically coupled relative to an axis of the elongate tube member (shaft 102 in fig. 1B) and extending proximal of the elongate tube member for slidably positioning the elongate tube member within the lumen (fig. 1B), and partially beyond a distal end, of the guide catheter, the push member comprising a proximal end portion and one or more additional portions (the examiner notes that portions can be delimited from the push member which meet the claim limitation). 
	Falk further discloses that the shape of the push member can have any cross-sectional shape, including semicircular (paragraph 30) but does not explicitly teach or disclose a cross-section of the proximal end portion defined by an arcuate first surface configured to engage an inner wall surface of the guide catheter along an arc length and a non-arcuate second surface located opposite the arcuate first surface and including a center point that is spaced further away from the arcuate first surface than any other point along the non-arcuate second surface.  Falk further does not teach or disclose the proximal end portion having a length forming between 50% and 90%, inclusive, of an entire length of the guide extension catheter.
	Sutton is directed towards a similar guide extension catheter (fig. 1) comprising a push member (push rod 114 in fig. 1) in which the entire length of the guide extension catheter is 55 inches and the length of the push member is 43 inches (paragraph 39), indicating that a proximal end portion can be delimited from the push member which is 50-90% inclusive of the entire length of the guide extension catheter.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the guide extension catheter to have a length of 55 inches and the push member to have a length of 43 inches, as taught by Sutton, so that a proximal end portion can be delimited from the push member which is 50-90% inclusive of the entire length of the guide extension catheter.  Sutton teaches that these lengths provide acceptable relative dimensions for use in a cardiovascular procedure.
	Wong teaches a push member in the form of a shaft (shapeable member 14 in fig. 5) which is disclosed to have a semicircular cross-section shape (4:50-53) so that the cross-section defines an arcuate first surface which would be configure to engage an inner wall along an arc length (see below) and a non-arcuate second surface located opposite the arcuate first surface and including a center point that is spaced further away from the arcuate first surface than any other point along the non-arcuate second surface (flat surface 27 in fig. 5, see below).  

    PNG
    media_image1.png
    330
    471
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the length of the push member of Falk, including the proximal end portion, to have a cross-section defined by an arcuate first surface configured to engage an inner wall surface of the guide catheter along an arc length and a non-arcuate second surface located opposite the arcuate first surface and including a center point that is spaced further away from the arcuate first surface than any other point along the non-arcuate second surface, since this modification appears to be within the scope of Falk (paragraph 30 discloses a semi-circular shape) and the push member of Falk would operate equally well with the claimed shape since Falk discloses that the push member can have any suitable shape (paragraph 30).
Regarding claim 3, in the modified device of Falk, Falk discloses the one or more additional portions of the push member have a cross-section defined by an arcuate first surface configured to engage the inner wall surface of the guide catheter along an arc length and a non-arcuate second surface located opposite the arcuate first surface and including a center point that is spaced further away from the arcuate first surface than any other point along the non-arcuate second surface (fig. 1B shows the push member 102 has a consistent shape across its length; paragraph 30 discloses that the cross-sectional shape can be semi-circular which Wong teaches comprises the claimed limitations, as discussed above).
	Regarding claim 4, in the modified device of Falk, Falk discloses the one or more additional portions of the push member include an intermediate portion and a distal end portion (the examiner notes that portions can be delimited to meet this claim limitation, see below for example), the intermediate portion coupling the proximal end portion and the distal end portion of the push member (see below).

    PNG
    media_image2.png
    279
    513
    media_image2.png
    Greyscale

	Regarding claim 6, in the modified device of Falk, Falk discloses a coupling member securing the push member to the elongate tube member (paragraph 30 discloses an “appropriate coupling mechanism”).
Regarding claim 14, in the modified device of Falk, Falk discloses the arc length is defined by a guide catheter central angle of at least 20 degrees (the examiner notes that the guide catheter is functionally claimed due to the “for use with” language in claim 1; as such, the first surface of the push member is functionally capable of engaging the claimed inner wall surface of a guide catheter).
Regarding claim 15, in the modified device of Falk, Falk discloses the arcuate first surface of the proximal end portion of the push member has a radius of curvature substantially the same as the inner wall surface of the guide catheter (the examiner notes that the guide catheter is a functional limitation due to the “for use with” language in the preamble of claim 1; as such, the push member of Falk is capable of being used with a guide catheter having a radius of curvature the same as the radius of curvature of the arcuate first surface).
	Regarding claim 19, in the modified device of Falk, Wong discloses the arc length of the arcuate first surface is greater than a length of the non-arcuate second surface (fig. 5).
	Regarding claim 20, in the modified device of Falk, Falk discloses a diameter of the lumen of the elongate tube member is not more than one French size smaller than a diameter of the lumen of the guide catheter (the examiner notes that the guide catheter is a functional limitation due to the “for use with” language in the preamble of claim 1; as such, the tube member of Falk is capable of being used with a guide catheter having the claimed diameter).
Claim(s) 2, 5, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falk in view of Sutton and in further view of Wong, as applied to claims 1, 4, 6 above, and further in view of Anderson (US 8996095).
	Regarding claim 2, modified Falk teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the one or more additional portions of the push member have a flexibility that is greater than a flexibility of the proximal end portion of the push member.
	Anderson teaches a substantially similar guide extension catheter (guide extension catheter 14 in fig. 3) having a push member (push member 16 in fig. 3) which comprises a proximal portion (proximal portion 18 in fig. 3) and an additional portion (ribbon portion 20 in fig. 3).  Anderson further teaches that the additional portion has a flexibility that is greater than a flexibility of the proximal end portion of the push member (6:1-18 discloses that the ribbon tapers towards a smaller cross-sectional area towards the distal end of the push member to improve the flexural profile; the examiner notes that the push member would have greater flexibility towards the smaller cross-sectional area).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified disclose the one or more additional portions of the push member have a flexibility that is greater than a flexibility of the proximal end portion of the push member, as taught by Anderson, for the purpose of improving the flexural profile of the guide extension catheter and reducing sharp or abrupt transitions in flexibility (6:16-18).
Regarding claim 5, modified Falk teaches all of the claimed limitations set forth in claims 1 and 4, as discussed above, but does not teach or disclose the distal end portion of the push member has a flexibility that is greater than a flexibility of the intermediate portion of the push member.
	As discussed above, Anderson teaches a substantially similar guide extension catheter which comprises a portion (ribbon portion 20’ in fig. 6) which can be delimited into intermediate and distal end portions (see below).  Anderson further teaches that the portion tapers in cross-sectional area towards the distal end portion (fig. 6; 6:1-18) so that the distal end portion would have a greater flexibility than a flexible of the intermediate portion of the push member.  

    PNG
    media_image3.png
    324
    559
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the intermediate and distal end portions of the push member of modified Falk to taper in cross-sectional area so that the distal end portion of the push member has a flexibility that is greater than a flexibility of the intermediate portion of the push member, as taught by Anderson, for improving the flexural profile of the guide extension catheter and reducing sharp or abrupt transitions in flexibility (6:16-18).
Regarding claim 10, modified Falk teaches all of the claimed limitations set forth in claims 1 and 6, as discussed above, but does not teach or disclose the coupling member provides a flexibility transition between the push member and the elongate tube member.
Anderson teaches a similar guide extension catheter (fig. 10) comprising a push member (push member 316 in fig. 10) and an elongate tube member (sheath 326 in fig. 10).  Anderson further teaches a coupling member which provides a flexibility transition between the push member and the elongate tube member (sleeve 344 in fig. 10; 7:29-31 discloses providing a flexibility gradient).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the coupling member of modified Falk to be a sleeve which provides a flexibility transition between the push member and the elongate tube member, as taught by Anderson, for the purpose of forming a connection without providing a kink point and providing a gradual transition in flexibility across the connection (7:24-31).
Regarding claim 12, modified Falk teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the proximal end portion and the one or more additional portions of the push member comprise a polymetric material.
As discussed above, Anderson teaches a similar push member (push member 16 in fig. 3) which is monolithically formed so that the proximal end portion (proximal portion 18 in fig. 3) and an additional portion (ribbon 20 in fig. 3) are made from the same material (5:58-63).  Anderson teaches that the ribbon can comprise a polymeric material (10:4-8 discloses a polymer).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the push member of modified Falk so that the proximal end portion and the one or more additional portions of the push member comprise a polymetric material as Anderson teaches that this material is a suitable, art-recognized material for the push member.
Regarding claim 13, modified Falk teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the proximal end portion and the one or more additional portions of the push member comprise stainless steel.
As discussed above, Anderson teaches a similar push member (push member 16 in fig. 3) which is monolithically formed so that the proximal end portion (proximal portion 18 in fig. 3) and an additional portion (ribbon 20 in fig. 3) are made from the same material (5:58-63).  Anderson teaches that the ribbon can comprise stainless steel (10:9-10).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the push member of modified Falk so that the proximal end portion and the one or more additional portions of the push member comprise stainless steel as Anderson teaches that this material is a suitable, art-recognized material for the push member.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falk in view of Sutton and in further view of Wong, as applied to claims 1 and 6 above, and further in view of Look (US 20150282821).
Regarding claim 7, modified Falk teaches all of the claimed limitations set forth in claims 1 and 6, as discussed above, but does not teach or disclose the coupling member comprises a metallic or polymeric structure having a flexibility less than a flexibility of a distal end portion of the elongate tube member.
Look is directed towards a similar guide extension catheter (fig. 27) which comprises a coupling member (attachment joint 228 in fig. 26A) which is made from a high durometer material while the majority of the length of the distal tube is made from a medium durometer material while the distal end portion of the tube member is made from a low durometer material (paragraph 113) so that the coupling member has a flexibility less than a flexibility of a distal end portion of the tube member.  Look further discloses that this transition in flexibility can be achieved through a transition of polymeric materials (paragraph 108).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the coupling member of modified Falk to comprise a polymeric structure having a flexibility less than a flexibility of a distal end portion of the elongate tube member, as taught by Look, for the purpose of providing a tube member which gradually transitions flexibility towards the distal end which would allow for greater trackability at the distal end while enabling thrust forces to be delivered via the proximal end.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falk in view of Sutton and in further view of Wong, as applied to claims 1 and 6 above, and further in view of Cottone (US 20160121080).
Regarding claims 8 and 9, modified Falk teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the coupling member comprises a concave track defining a partially cylindrical opening for receiving a treatment device into the elongate tube member [claim 8]/ the coupling member comprises a collar having a slanted opening [claim 9].
Cottone teaches a similar guide extension catheter (fig. 15D) which comprises an elongate tube member (tube portion 1810 in fig. 15D) and a push member (push rod 1830 in fig. 15D).  Cottone further teaches a coupling member (skived collar transition section 1820 in fig. 15D) which comprises a concave track defining a partially cylindrical opening for receiving a treatment device into the elongate tube member (fig. 15D) and a collar having a slanted opening (fig. 15D)).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the coupling member of modified Falk to include a concave track defining a partially slanted, cylindrical opening, as taught by Cottone, for the purpose of providing a rapid-exchange type access point for interventional devices (paragraph 7) and for providing a more gradual connection between the push rod and the tube member.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falk in view of Sutton and in further view of Wong, as applied to claim 1 above, and further in view of Crittenden (US 5290247).
Regarding claim 11, modified Falk teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose a proximal end of the elongate tube member includes an opening formed in its peripheral wall, and wherein a distal end portion of the push member is inserted into the opening resulting in a mechanical coupling between the push member and the elongate tube member.
Crittenden teaches a similar catheter (fig. 4B) comprising an elongate tube member (funnel 154 and sheath 152 form a tube member in fig. 4B) and a push member (shaft 160 in fig. 4B).  Crittenden further teaches that the proximal end of the elongate tube member includes an opening formed in its peripheral wall (fig. 4B shows the shaft extending through a peripheral wall of the funnel 154, see below), and wherein a distal end portion of the push member is inserted into the opening resulting in a mechanical coupling between the push member and the elongate tube member (fig. 4B).

    PNG
    media_image4.png
    330
    436
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the proximal end of the tube member to include the funnel of Crittenden and to have the push member be inserted in an opening of a peripheral wall of the funnel, as taught by Crittenden.  The addition of the funnel helps guide devices through the tube member (3:5-8) and provides a highly reliable and secure attachment of the push member to the tube member (6:50-52).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falk in view of Sutton and in further view of Wong, as applied to claim 1 above, and further in view of Mihara (US 20100094331).
Regarding claim 18, modified Falk teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the push member is lumenless.
Mihara teaches a similar guide extension catheter (fig. 2) comprising a push member (wire 21 in fig. 2).  Mihara further teaches that the push member is lumenless (fig. 2 shows a solid wire 21).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the push member to be lumenless as Mihara teaches that this feature provides flexural rigidity and torsional rigidity so that a push-in force transmitted by the operator is transmitted to the distal end of the catheter (paragraph 38).  
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falk in view of Sutton and in further view of Wong, as applied to claim 1 above, and further in view of Di Caprio (US 20140276618).
	Regarding claim 21, modified Falk teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose a proximal end of the elongate tube member is at least partially radially flared.
	Di Caprio is directed towards a substantially similar guide catheter extension (fig. 20C) having an elongate tube member (tubular shaft 14 in fig. 20C) in which the proximal end of the tube member is at least partially radially flared (fig. 20C).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the proximal end of the elongate tube member to be partially radially flared, as taught by Di Caprio, for the purpose of facilitating movement of tools and medical devices along the axis of the tube member (paragraph 122).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8, 14, 15, and 17 of U.S. Patent No. 10751514 in view of the teachings below (see table). 
Regarding claim 1, claims 1 and 14 of the issued patent claims all of the claimed limitations set forth in instant claim 1 except that that patent claim does not claim the proximal end portion having a length forming between 50% and 90%, inclusive, of an entire length of the guide extension catheter.
Sutton is directed towards a similar guide extension catheter (fig. 1) comprising a push member (push rod 114 in fig. 1) in which the entire length of the guide extension catheter is 55 inches and the length of the push member is 43 inches (paragraph 39), indicating that a proximal end portion can be delimited from the push member which is 50-90% inclusive of the entire length of the guide extension catheter.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the guide extension catheter to have a length of 55 inches and the push member to have a length of 43 inches, as taught by Sutton, so that a proximal end portion can be delimited from the push member which is 50-90% inclusive of the entire length of the guide extension catheter.  Sutton teaches that these lengths provide acceptable relative dimensions for use in a cardiovascular procedure.
Instant Claims
Patent Claims
Teaching
1
1, 14
See discussion above
2
15
 
3
 
Falk modified with Wong teaches this limitation above.  It would have been obvious to have modified the patent claim since modified Falk teaches that the push member will function properly with this shape cross-section.
4
14
 
5
17
 
6
 
Falk discloses this limitation above.  It would have been obvious to have modified the patent claim for the purpose of enabling the push member and the tube member to be coupled.
7
 
Look discloses this limitation above.  It would have been obvious to have modified the patent claim for the same reasons provided above.
8
 
Cottone discloses this limitation above.  It would have been obvious to have modified the patent claim for the same reasons provided above.
9
 
Cottone discloses this limitation above.  It would have been obvious to have modified the patent claim for the same reasons provided above.
10
 
Anderson discloses this limitation above.  It would have been obvious to have modified the patent claim for the same reasons provided above.
11
 
Crittenden discloses this limitation above.  It would have been obvious to have modified the patent claim for the same reasons provided above.
12
 
Anderson discloses this limitation above.  It would have been obvious to have modified the patent claim for the same reasons provided above.
13
 
Anderson discloses this limitation above.  It would have been obvious to have modified the patent claim for the same reasons provided above.
14
1
 
15
2
 
16
3
 
17
4
 
18
 
Mihara discloses this limitation above.  It would have been obvious to have modified the patent claim for the same reasons provided above.
19
6
 
20
8
 
21
 
Di Caprio discloses this limitation above.  It would have been obvious to have modified the patent claim for the same reasons provided above.


Allowable Subject Matter
Claims 16 and 17 would be allowable if rewritten to overcome the double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The closest prior art of record is Falk.  
Regarding dependent claim 16, Falk fails to teach among all the limitations or render obvious the cross-section of the proximal end portion of the push member is further defined by arcuate third and fourth surfaces that connect the arcuate first surface and the non-arcuate second surface, the arcuate third and fourth surfaces having a radius of curvature less than the radius of curvature of the arcuate first surface, in combination with the total structure and function as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783